

117 HRES 247 IH: Honoring the life and legacy of Congressman Ronald Wright and commending him for his devotion to the Nation and its ideals.
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 247IN THE HOUSE OF REPRESENTATIVESMarch 17, 2021Mr. Gooden of Texas (for himself, Mr. McCarthy, Mr. Allred, Mr. Arrington, Mr. Babin, Mr. Brady, Mr. Burgess, Mr. Carter of Texas, Mr. Castro of Texas, Mr. Cloud, Mr. Crenshaw, Mr. Cuellar, Mr. Doggett, Ms. Escobar, Mr. Fallon, Mrs. Fletcher, Ms. Garcia of Texas, Mr. Gohmert, Mr. Tony Gonzales of Texas, Mr. Vicente Gonzalez of Texas, Ms. Granger, Mr. Green of Texas, Ms. Jackson Lee, Mr. Jackson, Ms. Johnson of Texas, Mr. McCaul, Mr. Nehls, Mr. Pfluger, Mr. Roy, Mr. Sessions, Mr. Taylor, Ms. Van Duyne, Mr. Veasey, Mr. Vela, Mr. Weber of Texas, and Mr. Williams of Texas) submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONHonoring the life and legacy of Congressman Ronald Wright and commending him for his devotion to the Nation and its ideals.Whereas Congressman Ronald Jack Wright was a sixth-generation Texan, a loving father and husband, a loyal friend, and a committed public servant to the people of the 6th Congressional District of Texas and north Texas; Whereas Mr. Wright was a constant presence in the Arlington and Tarrant County community, being honored with several civic awards and distinctions for his work in the community, such as helping found and run the Arlington Night Shelter, and founding the Arlington Tomorrow Foundation, which has granted over $25,000,000 to his hometown community; Whereas Mr. Wright served on the Arlington City Council from 2000 to 2008, the last 4 years of which he served as Mayor Pro Tempore of Arlington;Whereas, while serving on the Arlington City Council, Mr. Wright was the District Director for Congressman Joe Barton from 2000 to 2009 and was Congressman Barton’s Chief of Staff from 2009 to 2011;Whereas Mr. Wright was appointed Tax Assessor-Collector for Tarrant County in 2011 and was elected to a full term by voters in 2012 and was reelected to the position in 2016;Whereas Mr. Wright was elected in November 2018 and sworn in to serve as Representative of the 6th Congressional District of Texas in January 2019, where he was known by his constituents, colleagues, and staff as a warm-hearted, compassionate man, a conservative statesman, and a beacon of strength; andWhereas Congressman Wright passed away on February 7, 2021, and it is fitting that the United States House of Representatives recognize him for his career and contributions toward public service, the people of Texas, and the American people: Now, therefore, be itThat the House of Representatives—(1)honors the life and legacy of Congressman Ronald Wright; (2)extends its condolences to the wife and family of Ron Wright; and(3)commends Ron Wright for his devotion to the Nation and its ideals.